EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Daniel Basov (Reg. No. 42,303) on 20 October 2021. The application has been amended as follows:

Please amend claim 4 as follow:
4. (Currently Amended) The measurement apparatus according to claim 3, wherein the determination unit determines to perform measurement of the predetermined item in a case where the angle formed by the normal line of the surface of the target photographic subject and the optical axis of the image capturing optical system of the image capturing apparatus fits within a predetermined range.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a measurement apparatus, an image capturing apparatus, a control method, and a recording medium, and more particularly relates to a measurement technique based on a captured image of a target object within an image capturing range in which image capturing is performed.

Prior arts were found for the claims as follows:
Nakazato Yusuke et al. [US 20170326739 A1: already of record] discloses the following claim limitations:

Claims 1 and 17-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Nakazato Yusuke et al. [US 20170326739 A1] in view of Van Toorenburg; Leon Mathieu Lammers et al. [US 20130335559 A1].
Regarding claim 1, Nakazato teaches:
1. A measurement apparatus operable to perform measurement concerning a predetermined item for a target subject (i.e. the target object 1104- ¶0030) which is a measurement target (i.e. a technique of measuring a position and an orientation of an object having a three-dimensional shape- ¶0001), the apparatus comprising: 
at least one processor (i.e. a CPU 1010- ¶0023); and a memory (i.e. RAM 205- ¶0055) storing instructions that, when executed by the at least one processor (i.e. various processing programs, various device drivers, and the like of the embodiments which are stored in the ROM 1020 are temporarily stored in a random access memory (RAM) 1030)- ¶0023), cause the at least one processor to function as: 
an acquisition unit configured to, for a captured image acquired by capturing of an image capturing range that includes the target subject (i.e. As the noncontact sensor 1003, an active noncontact sensor which captures reflection light of pattern light emitted by a projector or the like to the target object 1104 by a camera- ¶0030), acquire distance information (i.e. a range image- ¶0030) indicating a distribution of a subject distance from an image capturing apparatus (i.e. The range image includes the pixels having depth information…a noncontact sensor employing a passive method for calculating depths of pixels by triangulation from an image captured by a stereo camera may be employed- ¶0030) that performed the capturing (i.e. A noncontact sensor which outputs a range image having range values stored in individual pixels is used in this embodiment- ¶0030) and, at least, normal line information that indicates a normal line of a surface of the target subject (i.e. In step S3010, the approximate position-orientation obtaining unit 303 obtains information on a shape of the target object 1104 held in the data holding unit 302, that is, an aggregation of three-dimensional points and normal lines on a surface of the target object 1104- ¶0100); and 
a presentation unit configured to cause a display unit to present (i.e. an input I/F 1050 outputs signals to the external apparatus (the display apparatus) in a format which may be processed by the display apparatus.- ¶0023) for performing measurement of the predetermined item (i.e. obtain a position-orientation of the target object 1104- ¶00159) based on the normal line information (i.e. obtain a position-orientation of the target object 1104 from measurement data obtained by measuring the target object 1104 by the noncontact sensor 1003).
However, Nakazato does not teach explicitly:
a notification that indicates an image capturing direction of the image capturing apparatus.
In the same field of endeavor, Leon Mathieu Lammers Van Toorenburg et al. [US 20130335559 A1: already of record] discloses:
a notification that indicates an image capturing direction of the image capturing apparatus (i.e. displaying an image from the camera on the display with a marker, the marker and the determined laser rangefinder direction being aligned such that the apparatus is arranged to be pointed by a user towards a target by aligning the marker with the target- ¶0007). 

Claim 18, method claim 18 corresponds to apparatus claim 1, and therefore Nakazato and Van Toorenburg teach the same limitations as listed above.

Claim 17, apparatus claim 17 corresponds to method claim 18, and therefore Nakazato and Van Toorenburg teach the same limitations as listed above.

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 1 and 17, “a determination unit configured to determine whether to perform measurement of the predetermined item based on the normal line information; wherein the presentation unit causes the display unit to present a notification indicating the image capturing direction of the image capturing apparatus in a case where not performing measurement of the predetermined item is determined by the determination unit.”
In claim 18, “determining whether to perform measurement of the predetermined item based on the normal line information; wherein a notification indicating the image capturing direction of the image capturing apparatus is presented in a case where not performing measurement of the predetermined item is determined.”
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488